UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Chemicals (17.0%) Agrium, Inc. (Canada) 55,700 $3,910,142 Air Liquide SA (France) 20,840 2,644,912 Arkema (France) 35,041 2,553,020 BASF SE (Germany) 122,340 8,891,543 Celanese Corp. Ser. A 81,500 3,788,935 CF Industries Holdings, Inc. 11,400 1,593,720 Dow Chemical Co. (The) 194,300 5,384,053 JSR Corp. (Japan) 97,900 1,904,839 Lanxess AG (Germany) 49,592 2,771,716 LyondellBasell Industries NV Class A (Netherlands) 119,300 3,897,531 Monsanto Co. 90,300 6,632,535 Petronas Chemicals Group Bhd (Malaysia) 1,028,400 1,983,373 Potash Corp. of Saskatchewan, Inc. (Canada) 154,900 6,753,142 PPG Industries, Inc. 27,400 2,404,350 Praxair, Inc. 33,100 3,376,200 Syngenta AG (Switzerland) (NON) 13,703 4,043,908 Construction materials (0.4%) China National Building Material Co., Ltd. (China) 1,208,000 1,465,960 Containers and packaging (1.2%) Crown Holdings, Inc. (NON) 132,600 4,284,306 Energy equipment and services (9.7%) Baker Hughes, Inc. 128,800 7,033,768 Cameron International Corp. (NON) 49,900 2,694,101 National Oilwell Varco, Inc. 68,800 4,932,960 Schlumberger, Ltd. 144,509 10,885,863 Seadrill, Ltd. (Norway) 135,218 4,722,753 Technip SA (France) 59,527 5,688,831 Metals and mining (18.8%) ArcelorMittal (France) 184,984 3,506,348 Barrick Gold Corp. (Canada) 106,700 5,655,163 BHP Billiton PLC (United Kingdom) 510,029 15,724,737 Cliffs Natural Resources, Inc. 32,600 2,210,606 First Quantum Minerals, Ltd. (Canada) 74,600 1,506,923 Fortescue Metals Group, Ltd. (Australia) 961,874 4,738,786 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 146,700 5,809,320 Newcrest Mining, Ltd. (Australia) 116,767 4,227,563 Rio Tinto PLC (United Kingdom) 318,142 16,851,718 Walter Energy, Inc. 19,400 1,390,980 Xstrata PLC (United Kingdom) 486,692 7,843,971 Oil, gas, and consumable fuels (50.5%) Apache Corp. 76,500 7,607,160 BG Group PLC (United Kingdom) 574,814 12,343,507 Cairn Energy PLC (United Kingdom) (NON) 664,910 2,860,378 Canadian Natural Resources, Ltd. (Canada) 231,400 8,692,816 Chevron Corp. 151,500 15,577,230 Cobalt International Energy, Inc. (NON) 206,178 2,204,043 CONSOL Energy, Inc. 109,300 4,551,252 Exxon Mobil Corp. 437,438 35,187,513 Gazprom OAO ADR (Russia) 236,581 2,740,980 Hess Corp. 106,300 6,401,386 Inpex Corp. (Japan) 913 6,137,793 Linn Energy, LLC (Units) 43,706 1,591,335 Marathon Oil Corp. 251,300 7,026,348 Newfield Exploration Co. (NON) 68,400 3,132,720 Nexen, Inc. (Canada) 170,936 2,847,816 Noble Energy, Inc. 68,500 6,739,715 Occidental Petroleum Corp. 43,206 4,273,073 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 212,200 1,638,130 Petroleo Brasileiro SA ADR (Brazil) 59,076 1,594,461 Petroleo Brasileiro SA ADR (Preference) (Brazil) 33,600 842,352 Royal Dutch Shell PLC Class A (United Kingdom) 386,772 13,564,483 Royal Dutch Shell PLC Class A (United Kingdom) 326,149 11,340,975 Southwestern Energy Co. (NON) 130,100 4,950,305 Swift Energy Co. (NON) 47,800 1,404,842 Total SA (France) 263,479 13,609,682 Tullow Oil PLC (United Kingdom) 331,230 7,242,043 Paper and forest products (0.9%) International Paper Co. 122,400 3,476,160 Total common stocks (cost $380,112,064) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.0%) (a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, April 1, 2026 (i) $132,352 $148,262 Total U.S. Government and Agency Mortgage Obligations (cost $148,262) SHORT-TERM INVESTMENTS (1.5%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.079% to 0.092%, August 23, 2012 (SEGSF) $180,000 $179,891 U.S. Treasury Bills with effective yields ranging from 0.071% to 0.111%, July 26, 2012 (SEGSF) 544,000 543,672 U.S. Treasury Bills with effective yields ranging from 0.079% to 0.083%, June 28, 2012 343,000 342,838 U.S. Treasury Bills with an effective yield of 0.124%, May 3, 2012 249,000 248,867 U.S. Treasury Bills with effective yields ranging from 0.054% to 0.077%, February 9, 2012 397,000 396,951 Putnam Money Market Liquidity Fund 0.10% (e) 3,557,388 3,557,388 SSgA Prime Money Market Fund 0.11% (P) 260,000 260,000 Total short-term investments (cost $5,529,607) TOTAL INVESTMENTS Total investments (cost $385,789,933) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $199,676,927) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 12/21/11 $4,459,482 $4,489,000 $29,518 British Pound Sell 12/21/11 3,651,975 3,694,363 42,388 Canadian Dollar Buy 12/21/11 2,787,511 2,800,004 (12,493) Euro Sell 12/21/11 5,188,070 5,264,991 76,921 Swiss Franc Buy 12/21/11 3,254,789 3,369,288 (114,499) Barclays Bank PLC Australian Dollar Buy 12/21/11 3,545,649 3,568,495 (22,846) British Pound Sell 12/21/11 5,094,585 5,172,105 77,520 Canadian Dollar Buy 12/21/11 3,936,601 3,954,244 (17,643) Euro Buy 12/21/11 6,031,713 6,132,336 (100,623) Hong Kong Dollar Buy 12/21/11 2,565,154 2,566,645 (1,491) Japanese Yen Buy 12/21/11 1,359,429 1,351,905 7,524 Swiss Franc Sell 12/21/11 2,025,620 2,091,894 66,274 Citibank, N.A. British Pound Sell 12/21/11 74,258 107,646 33,388 Canadian Dollar Buy 12/21/11 2,063,364 2,071,877 (8,513) Euro Sell 12/21/11 3,570,212 3,573,726 3,514 Hong Kong Dollar Sell 12/21/11 6,629,139 6,633,165 4,026 Singapore Dollar Sell 12/21/11 693 702 9 Singapore Dollar Buy 12/21/11 708 702 6 Swiss Franc Sell 12/21/11 485,780 502,638 16,858 Credit Suisse AG Australian Dollar Sell 12/21/11 786,775 791,113 4,338 British Pound Sell 12/21/11 4,466,613 4,536,627 70,014 Canadian Dollar Buy 12/21/11 399,364 410,316 (10,952) Euro Sell 12/21/11 1,376,740 1,399,472 22,732 Japanese Yen Buy 12/21/11 17,550,463 17,455,565 94,898 Norwegian Krone Buy 12/21/11 1,396,250 1,431,902 (35,652) Deutsche Bank AG Australian Dollar Sell 12/21/11 2,804,975 2,828,946 23,971 Canadian Dollar Buy 12/21/11 1,605,786 1,612,157 (6,371) Euro Sell 12/21/11 1,878,082 1,909,454 31,372 Swedish Krona Buy 12/21/11 1,289,649 1,323,347 (33,698) Goldman Sachs International British Pound Buy 12/21/11 712,592 723,741 (11,149) Euro Buy 12/21/11 2,937,682 2,986,885 (49,203) Japanese Yen Sell 12/21/11 1,182,645 1,175,648 (6,997) Norwegian Krone Sell 12/21/11 1,450,141 1,486,364 36,223 HSBC Bank USA, National Association Australian Dollar Buy 12/21/11 17,822,594 17,940,107 (117,513) British Pound Sell 12/21/11 2,072,310 2,104,080 31,770 Hong Kong Dollar Buy 12/21/11 5,407,708 5,410,713 (3,005) Norwegian Krone Sell 12/21/11 336,985 345,608 8,623 JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/21/11 1,655,733 1,666,418 (10,685) British Pound Sell 12/21/11 401,589 438,386 36,797 Canadian Dollar Buy 12/21/11 1,745,931 1,730,947 14,984 Euro Sell 12/21/11 9,462,529 9,616,307 153,778 Hong Kong Dollar Sell 12/21/11 2,739,151 2,743,984 4,833 Japanese Yen Sell 12/21/11 966,687 960,942 (5,745) Swiss Franc Buy 12/21/11 1,977,942 2,043,816 (65,874) Royal Bank of Scotland PLC (The) Australian Dollar Sell 12/21/11 2,580,094 2,591,998 11,904 British Pound Buy 12/21/11 3,172,518 3,220,610 (48,092) Canadian Dollar Buy 12/21/11 1,882,743 1,889,173 (6,430) Euro Sell 12/21/11 1,808,922 1,838,749 29,827 Israeli Shekel Buy 12/21/11 320,592 329,539 (8,947) Japanese Yen Sell 12/21/11 1,933,942 1,922,178 (11,764) Swiss Franc Sell 12/21/11 886,092 916,872 30,780 State Street Bank and Trust Co. Australian Dollar Buy 12/21/11 1,968,726 1,981,257 (12,531) Canadian Dollar Buy 12/21/11 3,994,521 4,008,951 (14,430) Euro Buy 12/21/11 2,035,508 2,068,376 (32,868) Israeli Shekel Buy 12/21/11 320,618 329,404 (8,786) UBS AG Australian Dollar Buy 12/21/11 1,564,657 1,625,654 (60,997) British Pound Sell 12/21/11 9,222,093 9,366,059 143,966 Canadian Dollar Buy 12/21/11 195,419 196,256 (837) Euro Buy 12/21/11 8,491,330 8,631,407 (140,077) Israeli Shekel Buy 12/21/11 320,618 329,260 (8,642) Norwegian Krone Buy 12/21/11 829,803 850,916 (21,113) Westpac Banking Corp. Australian Dollar Sell 12/21/11 1,326,692 1,335,753 9,061 British Pound Sell 12/21/11 1,860,683 1,888,960 28,277 Euro Buy 12/21/11 5,168,694 5,254,997 (86,303) Japanese Yen Sell 12/21/11 6,719,003 6,681,987 (37,016) Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $368,820,315. (b) The aggregate identified cost on a tax basis is $386,864,095, resulting in gross unrealized appreciation and depreciation of $21,499,160 and $39,398,312, respectively, or net unrealized depreciation of $17,899,152. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $512 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $32,144,057 and $32,781,100, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,043,122 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 45.0% United Kingdom 23.8 Canada 8.0 France 7.6 Germany 3.2 Australia 2.4 Japan 2.2 Indonesia 1.6 Norway 1.3 Brazil 1.1 Switzerland 1.1 Netherlands 1.1 Russia 0.7 Other 0.9 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $109,989 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $356,269 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $289,843. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $141,809,189 $80,251,425 $— Materials 62,074,066 79,152,394 — Total common stocks — U.S. Government and agency mortgage obligations — 148,262 — Short-term investments 3,817,388 1,712,219 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $12,309 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,146,094 $1,133,785 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012
